DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.KR 10-2020-0175423, filed on 12/15/2020.
 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
 
Claim Status
This Office Action is in response to communications filed on 7/19/2021. Claims 1-16 are pending for examination.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 8-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Johns (U.S. Patent Application 2022/0185470) in view of Jha et al. (U.S. Patent 11,293,611).  

Regarding claim 1, Johns teaches a lighting system of an air mobility (Figs 1-2; aerial illumination system 100), the lighting system comprising:
a light emitting unit provided on a boom propeller not selected) of the air mobility (Fig 2; boom lights 115) and configured to emit light toward a ground surface so that the light is projected onto a point directed toward the ground surface from Examiner interprets surrounding area of the main body as including any ground surface directly there below and/or proximate the body); and
a control unit (Fig 2, ¶064; control unit 119 with process8ing units119a-119d), also see ¶085, ¶086), electrically connected to the light emitting unit (¶089-¶090; processing unit 119a, the communication unit 119b, and/or the storage unit 119c may be electrically connected to the plurality of motors 113, the plurality of propellers 114, the plurality of boom lights 115, and/or the media unit 118, such that the processing unit 119a via the app may control operations) not taught)
Johns is silent on controlling light emitting modes according to operating modes of the air mobility. Jha from an analogous art teaches an exterior air mobility light (Abstract) and Jha further teaches the concept of a light emitting unit configured to emit light toward a ground surface so that the light is projected onto a point directed toward the ground surface (col 2:4-11; an exterior helicopter light and method of illuminating a portion of a ground below a helicopter) and the concept of controlling light emitting modes according to operating modes of the air mobility (col 2:47-54; exterior helicopter light may enter ground operation automatically, when the helicopter is on ground/close to ground... exterior helicopter light may have sensors for determining proximity to ground and/or may receive this information from another control unit within helicopter… exterior helicopter light may be switched off, when helicopter is airborne, or may have different function in air). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Johns’ lighting system of an air mobility with the concepts of a light emitting unit configured to emit light toward a ground surface so that the light is projected onto a point directed toward the ground surface and controlling light emitting modes according to operating modes of the air mobility, as taught by Jha simply to provide a visual aid, indicating to persons on the ground which areas of the ground are dangerous (Jha col 2:6-8).

Regarding claim 2, Johns and Jha teach the lighting system of claim 1, and Jha further teaches wherein the light emitting unit emits the light toward the ground surface when the air mobility is turned on (col 2:35-37; “in operation” refers to an operation of the exterior helicopter light, when in a hover close to the ground). The motivation is the same as claim 1.

Regarding claim 3, Johns and Jha teach the lighting system of claim 2, wherein a shape of the light projected onto the ground surface by the light emitting unit is a circle formed when the propeller (propeller not selected by Examiner in claim 1) rotates (Examiner: Since propeller was an optional feature of claim 1 and was not selected/included in the claim scope, as seen above, claim 13 cannot be examined in current form).
.

Regarding claim 5, The lighting system of claim 1, wherein when power is applied to the propeller and the air mobility is in a flight standby state, the light emitted to the ground surface by the light emitting unit is in a shape of a rotation radius of the propeller (propeller not selected by Examiner in claim 1) or provides a warning message (Examiner: Since propeller was an optional feature of claim 1 and was not selected/included in the claim scope, as seen above, claim 13 cannot be examined in current form).

Regarding claim 6, Johns and Jha teach the lighting system of claim 1, and Jha further teaches wherein the operation of the light emitting unit is stopped when the air mobility takes off (col 2:47-54; exterior helicopter light may enter ground operation automatically, when the helicopter is close to ground... exterior helicopter light may be switched off, when helicopter is airborne). The motivation is the same as claim 1.

Regarding claim 8, The lighting system of claim 1, wherein the light emitted to the ground surface forms a rotation radius of the propeller (propeller not selected by Examiner in claim 1) or a warning message when the air mobility lands (Examiner: Since propeller was an optional feature of claim 1 and was not selected/included in the claim scope, as seen above, claim 13 cannot be examined in current form).
.
Regarding claim 9, The lighting system of claim 1, wherein the light emitted by the light emitting unit forms a rotation radius of the propeller  (propeller not selected by Examiner in claim 1) or a warning message when the air mobility slowly stops rotation of the propeller  (propeller not selected by Examiner in claim 1) after completely landing at a destination (Examiner: Since propeller was an optional feature of claim 1 and was not selected/included in the claim scope, as seen above, claim 13 cannot be examined in current form).
Regarding claim 10, The lighting system of claim 9, wherein the light emitted by the light emitting unit forms the rotation radius of the propeller (propeller not selected by Examiner in claim 1) or the warning message when the air mobility decrease the rotation of the propeller lower than a predetermined rotation speed after completely landing at the destination (Examiner: Since propeller was an optional feature of claim 1 and was not selected/included in the claim scope, as seen above, claim 13 cannot be examined in current form).

Regarding claim 11, Johns and Jha teach the lighting system of claim 1, and Jha further teaches the concept wherein the light emitting unit emits the light to form, on the ground surface, a guide shape that guides occupants to a boarding door of the air mobility when the air mobility is turned on before take-off or before the air mobility is turned off after landing (col 2:4-11; an exterior helicopter light and method of illuminating a portion of a ground below a helicopter provide a visual aid, indicating to persons on the ground which areas of the ground are dangerous and therefore should be avoided and which areas of the ground should preferably be used for approaching the helicopter). The motivation is the same as claim 1.

Regarding claim 13, The lighting system of claim 1, wherein the operating modes of the propeller (propeller not selected by Examiner in claim 1) include a standby mode and a driving mode, and the light emitting unit change colors, brightness, shapes, or light emitting periods of the light emitted according to the operating modes of the propeller so that the operating modes of the propeller are distinguished from the outside of the air mobility (Examiner: Since propeller was an optional feature of claim 1 and was not selected/included in the claim scope, as seen above, claim 13 cannot be examined in current form).

Regarding claim 14, The lighting system of claim 1, wherein the propeller (propeller not selected by Examiner in claim 1) is provided on an upper portion of the boom, and the light emitting unit is provided on a lower portion of the boom and disposed at a point opposite to the propeller to emit the light toward the ground surface (Examiner: Since propeller was an optional feature of claim 1 and was not selected/included in the claim scope, as seen above, claim 13 cannot be examined in current form).

Regarding claim 15, The lighting system of claim 1, wherein the propeller (propeller not selected by Examiner in claim 1) is provided on a lower portion of the boom, and the light emitting unit is provided at a lower end portion of the propeller to emit the light toward the ground surface (Examiner: Since propeller was an optional feature of claim 1 and was not selected/included in the claim scope, as seen above, claim 13 cannot be examined in current form).

Regarding claim 16, Johns and Jha teach the lighting system of claim 15, and Johns further teaches wherein the light emitting unit is provided positioned on a central axis of the propeller (Fig 2, as shown).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johns (U.S. Patent Application 2022/0185470) in view of Jha et al. (U.S. Patent 11,293,611) further in view of Bemis (U.S. Patent Application 2016/0362193).  

Regarding claim 4, Johns and Jha teach the lighting system of claim 2, and both teach wherein the light projected onto the ground surface by the light emitting unit (see claim 1), but Johns and Jha, both, are silent on wherein the light is in a shape of a circular rim.
Bemis from an analogous art teaches an aircraft warning illuminator and further teaches the concept of a light projected by a light emitting unit wherein the light is in a shape of a circular rim (Fig 3, an aircraft propeller with lighting fixture(s) showing the path of rotation of the lighting fixtures (shown as a dotted line) as corresponds with the position of the lighting fixtures on any number of blades). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Johns’ lighting system of an air mobility with the concepts of a light projected by a light emitting unit wherein the light is in a shape of a circular rim, as taught by Bemis simply to show a path of rotation of the lighting fixtures (Bemis; ¶014).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johns (U.S. Patent Application 2022/0185470) in view of Jha et al. (U.S. Patent 11,293,611) further in view of Hessling-Von Heimendahl  (U.S. Patent Application 2021/0114747).  (¶077-¶082,

Regarding claim 7, Johns and Jha teach the lighting system of claim 1, and Johns further teaches the concept wherein the light emitted to the ground surface by the light emitting unit (see claim 1) but Johns and Jha are both silent on wherein the light emitted forms a brand logo of the air mobility.
Hessling-Von Heimendahl from an analogous art teaches the concept of wherein a light emitted to the ground forms a brand logo of an air mobility (Fig 2, ¶046; exterior aircraft image projector 4 configured to project image 180 onto a portion of ground 200 underneath aircraft 100...  exterior aircraft image projector 4 may project an airline logo to the ground portion underneath the right wing 120). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Johns’ lighting system of an air mobility with the concept wherein the light emitted forms a brand logo of the air mobility., as taught by Hessling-Von Heimendahl simply to allow for an effective indication of a position of a region of the aircraft (Hessling-Von Heimendahl; ¶046).

Regarding claim 12, Johns and Jha teach the lighting system of claim 1, but both are silent on wherein the operating modes of the air mobility include a standby mode (aircraft is on the ground), a take-off mode rolling on the airfield, and a landing mode aircraft is in the air), and the light emitting unit changes colors, brightness, shapes, or (colors, brightness, shapes, not taught) light emitting periods of the light emitted according to the operating modes of the air mobility so that the operating modes of the air mobility are distinguished from the outside of the air mobility. 
Hessling-Von Heimendahl further teaches wherein the operating modes of the air mobility include a standby mode, a take-off mode, and a landing mode, and the light emitting unit changes light will be started/stopped after the expiration of the timer). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Johns’ lighting system of an air mobility with the concept wherein the operating modes of the air mobility include a standby mode, a take-off mode, and a landing mode, and the light emitting unit changes light emitting periods of the light emitted according to the operating modes of the air mobility so that the operating modes of the air mobility are distinguished from the outside of the air mobility, as taught by Hessling-Von Heimendahl simply to allow for an effective indication of aircraft modes also from external positions of an aircraft (Hessling-Von Heimendahl; ¶046).
	
Conclusion                               
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Weinberg (U.S. Patent 1,544,962) teaches a lighting :arrangement preferably connected to the propeller blades of the aircraft in such manner as to rotate with the propeller.
 
Huang et al. (WO 2022/095051 A1) teaches an an arm for an unmanned aerial vehicle.                                                                                                                                                                      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/            Examiner, Art Unit 2684                                                                                                                                                                                            



						/QUAN ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684